Cooper, J.,
delivered the opinion of the court.
Before the passage of the act of November-26, 1821, the power of a guardian over the estate of a male ward continued until such ward arrived at the age of majority notwithstanding his marriage. Schouler on Domestic Relations 425; Reeves on Domestic Relations 471; 2 Kent 226. But by the act of 1821 it was.provided that “the powers and duties of every testamentary or other guardian over the person and estate of the ward shall cease and determine when such ward shall either arrive at the age of twenty-one years or be lawfully married, and in either event the guardian shall forthwith render a final account of his guardianship to the orphans’ court, and shall deliver up, agreeably to the order of said court, to the said ward (or to the husband as the case may require) all the property of such ward in his hands.”
At the time of the passage of this act, the husband in virtue of *347his marital rights was the owner of the personal estate of his wife in the hands of her guardian, and the right to the possession thereof was in the husband alone, and not in the wife. It is therefore manifest that in providing for the delivery of the estate on the marriage of the ward, “to the ward,” or to the husband as the case may require,” both male and female wards were meant, since in no case could there have been a delivery of the estate to a female married ward. The act of 1821 was carried forward into the Codes of 1857 and 1871 in totidem verbis, and its substance is in the Code of 1880.
By reason of this statute, B,. H. Edmunds, on his marriage though still an infant, became entitled to the possession of his estate, and it is shown by the proceedings in the probate court that on his petition possession was awarded to him.
Being thus invested by law with the custody, management, and control of his estate, his capacity to contract was by necessary implication extended to the necessities of his condition. He was not emancipated from all the disabilities of infancy, nor did he become enabled to contract generally, as an adult might, but the scope of his necessities was enlarged, and though his capacity to contract was still limited to the' purchase of things necessary, what was included within these limits was increased as his condition changed. The necessaries for a single infant are those which pertain to him individually; those of a married infant are such as pertain to himself and his family, and those of a married infant to whom the law has intrusted his estate are such as pertain to himself, his family, and his estate; the control of the estate created in its owner the capacity to make such contracts as were necessary to secure its preservation and beneficial enjoyment.
Included in this extension of capacity it may be confidently stated was the power to purchase family and plantation supplies, and from the testimony of Mr. Edmunds himself, who was introduced as a witness for the plaintiffs, it appears with reasonable certainty that the note sued on in the case of Frierson, Conway & Co. was executed in settlement of an account for plantation and family supplies which had been made in the year 1859. It is true *348the witness says that he cannot recollect the items of the account, and after the lapse of so many years his testimony would scarcely be credible if he pretended to remember them, but he does state generally that Frierson, Conway & Co. were his merchants in New Orleans, that he had no other Merchants there, that he bought from them family and plantation supplies, and he thinks the note was given in payment of the account up to January 1, 1860. This, we think, in the absence' of any evidence, that the account was for any other time or for any other articles, sufficiently establishes the fact that this note was executed in settlement of an account which Mr. Edmunds had capacity to make, and for the payment of which he was bound, notwithstanding his infancy.
It is said, however, that the sale was made of the property in controversy under several executions against Edmunds, some of which did not bind the interest of Mrs. Chapman in the land; that one Mister, who was one of the joint purchasers of the land, was also owner of one of these judgments, and that, being such plaintiff, he and his co-purchasers took no title by reason of the sale under judgments, one. of which gave no power to the sheriff to sell the interest of Mrs. Chapman. In support of this view reliance is placed on the case of Duke v. Clark, 58 Miss. 465. The cases are clearly distinguishable. In the case of Duke v. Clark, one of the judgments gave no right to go against any interest in the land sokh In the case now before us all the judgments bound the reversionary interest of Edmunds in the lands sold. In Duke v. Clark, the purchaser was the owner of all the judgments levied and could control action under them. In this case Mister was the owner of only one judgment, and neither he nor any of his co-purchasers had any sort of interest in or control over the judgment in favor of Frierson, Conway & Co.
It appears from the record that the judgments in favor of Noles and Moody & Snyder, aggregating in amount seven hundred and ninety-one dollars and ninety cents, exclusive of interest and costs of court, had been entered against R. H. Edmunds before the judgment in favor of Frierson, Conway & Co., and had a prior right of satisfaction out of the estate of Edmunds. The plantation was sold *349under execution, and brought the sum of three thousand five hundred and fifty dollars. The testimony of the witnesses for plaintiff show that the reversionary interest of Edmunds was worth one-half or two-thirds of the whole property. In this the appellant had no sort of interest. If the valuation of Edmunds’ interest in this property be fixed at one-half, the sum realized at the sale of his interest in the plantation was one thousand seven hundred and seventy-five dollars; if it be fixed at two-thirc[s, the sum realized was two thousand three hundred and seventy dollars. Deducting from these sums the amount of the prior judgments which bound the interest of Edmunds, and there remained either the sum of nine hundred and eighty-three dollars or one thousand five hundred and seventy-eight dollars which was appropriable to the Frierson, Conway & Co. judgment, and this appropriation being made there remained due on it (if the amount of the note alone sued on in that case be considered) more than the sum at which the town lots were sold.
But it is urged by counsel for appellant that each of these judgments was rendered upon debts, some of which were in existence at the date of the conveyance to Mrs. Chapman, and some of which were contracted subsequently to that time, and that the plaintiffs by taking one judgment for both classes of debts thereby became subsequent creditors for all the debt. This view of the law is sustained by the case of Baker v. Gilman, 52 Barb. 26, and by the Supreme Courts of Maine and Illinois: Reed v. Woodman, 4 Me. 400; Usher v. Hazeltine, 5 Me. 471; Miller v. Miller, 23 Me. 22; Quimly v. Dill, 40 Me. 528; Moritz v. Hoffman, 35 Ill. 553.
The decisions are based upon the doctrine of entirety of judgments, which these courts say cannot be apportioned. We declined to take this view of the law in Edmunds v. Mister, 58 Miss. 765, and are satisfied'with the. correctness of our opinion. Under the rule announced in these cases it would be easy to conceive of circumstances under which a creditor might be either compelled to forego a part of his claim against a fraudulent debtor or relinquish all pursuit of the property fraudulently conveyed. Suppose that Frierson, Conway & Co. had been the merchants of R. H. *350Edmunds in the year I860, and prior to March 19, had made sales of goods to him to the amount of one thousand dollars. On that day the debtor made the conveyance to his daughter. Now if Frierson, Conway & Co. had, after that date, sold him other goods in the year 1860, to the further amount of one thousand dollars, how would they have reached the property conveyed ? They could not have split their demand and brought two suits, for this Avould have unnecessarily harassed the debtor. If two suits had been brought on two independent contracts, the court, on motion, would have ordered them to be consolidated, and without the consent of the creditors there would have been one judgment for both debts. Now to hold that the plaintiffs must sue the defendant on his whole claim, because of the rights of the debtor, and then to say that if he does he cannot go against property fraudulently conveyed because of the right of the fraudulent grantee, seems to us the height of injustice. Where one of two innocent parties must suffer, it is sometimes difficult to say where the burden ought to fall, but where an innocent creditor or a fraudulent purchaser must lose, it is not difficult to determine at least where the loss ought to be put. We have now a case in which the debtor, believing the debts due by him not to be binding because contracted by him during minority, made a conveyance to his infant child to prevent the property being taken by the creditor. We think the debt due was valid and obligatory, and this being true, the conveyance was as nothing. As to the debt which was due at the time of the conveyance, the creditor might proceed just as if the conveyance had never been made. It is the debt, and not the judgment, which avoids the deed. If Mrs. Chapman, the donee of the land, had desired to protect it against the claim, she should have offered to pay so much of the claims as the creditors were entitled to collect by sale of the land. The land has brought less than the amount the judgment creditors were entitled to collect on the debts existing at the time of the conveyance, and we decline to extend the operation of a technical rule, so as to wrest from them the fruits of their proceedings. What would be the result if the creditor, having realized by sale of property conveyed all that he was entitled to collect out of it, should *351sell for the balance of a judgment which he was not authorized to fix on the property, we do not find it necessary now to decide.
At the time of the sale Mr. Edmunds did not live south of the Yallobusha River, and the sale was rightly made at Coffeeville.
These views make it unnecessary to examine the many objections interposed to the competency of the testimony, since whether the evidence was competent or not, the right result has been reached.

Judgment affirmed.